340 F.2d 710
Bobby Paul ARNOLD, Appellant,v.UNITED STATES of America, Appellee.
No. 21775.
United States Court of Appeals Fifth Circuit.
Jan. 21, 1965, Rehearing Denied March 11, 1965.

Ralph L. Crawford, John R. Calhoun, Savannah, Ga., for appellant.
Fred S. Clark, Asst. U.S. Atty., Donald H. Fraser, U.S. Atty., Savannah, Ga., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
The appellant Arnold was convicted in the District Court for the Southern District of Georgia on three counts of an indictment which charged him with unlawful possession, transportation, sale, and transfer of specified amounts of non-tax-paid whiskey in violation of 26 U.S.C.A. 5205(a)(2) and 29 U.S.C.A. 5604(a)(1).  On appeal he asserts a number of errors, including the insufficiency of the evidence relating to one count of the indictment and the prejudicial effect of certain statements made by the court in its charge to the jury.  In addition, he complains of the admission into evidence of a tape recording of a telephone conversation between the appellant and certain government agents, asserting the Government did not lay a proper foundation for the admission of the recording and that, since certain portions of the tape were unintelligible, the trial judge abused his discretion in allowing the jury to hear the evidence.


2
After a careful review of the record, we find no fatal error in the proceedings in the District Court.  The judgment is Affirmed.